                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

KEN W. MATTHEWS,                                  §
                                                  §
       Plaintiff,                                 §
                                                  §
v.                                                §           CIVIL ACTION H-19-481
                                                  §
THE GIVING DAYS FOUNDATION, INC., d/b/a           §
RAY REYNOLDS SURVIVED,                            §
                                                  §
       Defendant.                                 §

                                              ORDER

       On October 8, 2019, the court entered a memorandum opinion and order granting plaintiff

Ken W. Matthews’s motion for default judgment on his Telephone Consumer Protection Act

(“TCPA”) claim relating to use of an automated telephone dialing system. Dkt. 12. The court noted

that Matthews did not seek default judgment on his claims for invasion of privacy-intrusion upon

seclusion, intentional infliction of emotional distress, trespass to personal property, recovery under

the TCPA for text messages, or entry of an injunction, and it ordered Matthews to advise the court

whether he intended to prosecute these claims on or before October 22 (14 days) or the court would

dismiss the claims for want of prosecution. Id. That deadline has passed, and the court has not heard

from Matthews. Accordingly, Matthews’s claims for invasion of privacy-intrusion upon seclusion,

intentional infliction of emotional distress, trespass to personal property, recovery under the TCPA

for text messages, and entry of an injunction are DISMISSED FOR WANT OF PROSECUTION.

The court will enter a final judgment concurrently with this order.

       Signed at Houston, Texas on October 25, 2019.



                                               ___________________________________
                                                           Gray H. Miller
                                                   Senior United States District Judge
